EXHIBIT G

Case 3:18-cv-00012 Document 54-9 Filed 02/15/19 Page 1 of 5 PagelD #: 767
 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

DAVONE JACKSON, :
Plaintiff,
vs. : Case No. 3:18-cv-00012

REAL PAGE, INC. d/b/a
LEASING DESK,

Defendant.

* ** CONFI DENTIAL***

ORAL DEPOSITION OF CORPORATE REPRESENTATIVE OF
REALPAGE, INC., PATRICIA BONNER, produced as a witness
at the instance of the Plaintiff, and duly sworn, was
taken in the above-styled and -numbered cause on
December 20, 2018, from 10:36 a.m. to 2:30 p.m., before
Larissa L. McPhearson, CSR in and for the State of
Texas, reported by machine shorthand, at RealPage, Inc.,
2201 Lakeside Boulevard, Richardson, Texas 75082,
pursuant to the Federal Rules of Civil Procedure.

SUMMIT COURT REPORTING, INC.
Certified Court Reporters and Videographers
1500 Walnut Street, Suite 1610
Philadelphia, Pennsylvania 19102
424 Fleming Pike, Hammonton, New Jersey 08037
(215) 985-2400 * (609) 567-3315 * (800) 447-8648
www.summitreporting.com

 

 

 

Case 3:18-cv-00012 Document 54-9 Filed 02/15/19 Page 2 of 5 PagelD #: 768
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 34
PATRICIA BONNER-CONFIDENTIAL

 

 

Are you familiar with the term "mixed file"?

A. Only from the documentation provided on Monday.

Q. What is your understanding of what a mixed file
is?

A. My interpretation would be that it contains
more than one type of dispute.

Q. Okay. You would agree with me, would you not,
that RealPage receives disputes from consumers who claim
that RealPage has prepared and sold a report about them
that contains criminal history that belongs to another
person, correct?

A. Correct.

Q. Does RealPage have a term or a way that it
describes that sort of dispute where a consumer says,
you've got criminal history relating to someone else on

the report you sold about me?

A. Yes.
Q. And what does -- what's that term?
A. "Nonmatch."

Q. Nonmatch. And is that one of the categories
that RealPage uses to keep statistics about consumer
disputes?

A. Yes. It's under the criminal.

Q. Let me explore that a little bit. When you

say, it's under the criminal, is it fair to say that

 

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

Case 3:18-cv-00012 Document 54-9 Filed 02/15/19 Page 3 of 5 PagelD #: 769

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 38
PATRICIA BONNER-CONFIDENTIAL

 

 

practice?

MR. RAETHER: Objection to form.

A. Yes.

Q. And why does RealPage do that?

MR. RAETHER: Objection to form, asked and
answered.

Go ahead.

THE WITNESS: Okay.

A. To track trends for staffing.

Q. So there's no reason for doing it other than
the reasons you gave me before when we were talking
about searching the G drive?

MR. RAETHER: Objection to form, to the
extent it goes beyond the topics this witness was
identified to address.

THE WITNESS: Okay.

A. Unless it's requested otherwise, yes.

Q. Okay. So turning your attention back to
Exhibit 16, I had previously asked you if you could tell
me the number of nonmatch disputes that RealPage
received in 2017. Does Exhibit 16 help you in doing
that?

A. Yes, it does.

a
a

 

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

Case 3:18-cv-00012 Document 54-9 Filed 02/15/19 Page 4 of 5 PagelD #: 770

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 39
PATRICIA BONNER-CONFIDENTIAL

 

 

|

|

A.

Q. Okay. Is there any way other than as a
nonmatch that a consumer who has information reported
about them that belongs to someone else, criminal
information, would be classified?

A. I don't understand the question.

Q. Okay. I can understand why you didn't.

We've talked about the classification of
nonmatch, referring to a dispute where a consumer has
come to RealPage and said, you ran a report about me,
it's got criminal history on here that doesn't belong to
me, correct?

A. Correct.

Q. Is there any way other than nonmatch that that

Situation would be categorized?

A. Depending on what verbiage the consumer uses,
yes.

Q. How else might that be categorized?

A. The consumer might say, your report isn't

 

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

Case 3:18-cv-00012 Document 54-9 Filed 02/15/19 Page 5 of 5 PagelD #: 771

 
